         Case 1:20-mj-00015-DAR Document 1-1 Filed 01/24/20 Page 1 of 4



                                           AFFIDAVIT

        I, Mark Tlumacki, being duly sworn, state the following:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I am a deportation officer with the United States Immigration and Customs

Enforcement (“ICE”) in Fairfax, Virginia. I have been employed with ICE for over six years.

During that time I have received specialized training and have conducted numerous investigations

relating to administrative and criminal violations of the Immigration and Nationality Act and Title

8, and 18 of the United States Code. My duties as a deportation officer with ICE include

investigating administrative and criminal violations of the Immigration and Nationality Act and

Title 8, and 18 of the United States Code and seeking, when applicable, prosecution and removal

of violators.

        2.      The facts and information contained in this affidavit are based upon my training

and experience, personal knowledge, and observations during the course of this investigation, as

well as the observations of other agents involved in this investigation. This affidavit contains

information necessary to support probable cause, and it is not intended to include each and every

fact and matter observed by me or known to the government.

        3.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to charge Marlon Leonel ESCOBAR MENDEZ

also known as “Giovani Mendez Ramirez”, (hereinafter “ESCOBAR MENDEZ”) with unlawful

reentry of a removed alien, in violation of Title 8, United States Code, Section 1326(a). This

affidavit is also submitted in support of an arrest warrant.




                                                  1
         Case 1:20-mj-00015-DAR Document 1-1 Filed 01/24/20 Page 2 of 4



                                     PROBABLE CAUSE

       4.      On or about December 18, 2019, ICE received information from the Metropolitan

Police Department, (“MPD”), located in Washington, DC, within the District of Columbia, that

ESCOBAR MENDEZ, an alien, was detained by MPD. ICE performed records checks which

confirmed that ESCOBAR MENDEZ is a Guatemalan national who was removed from the United

States to Guatemala on or about June 28, 2011, from Mesa, Arizona, and then again, on or about

August 9, 2013, from Mesa, Arizona.

       5.      On or about December 18, 2019, ESCOBAR MENDEZ, was fingerprinted by

MPD. An electronic copy of ESCOBAR MENDEZ’s fingerprints were then processed through

ICE indices containing fingerprint records of known and previously deported aliens. Results of

this query showed positive matches to ESCOBAR MENDEZ, and known aliases, associated with

both his Federal Bureau of Investigation (FBI)/Universal Control Number (UCN), and his Alien

Registration Number.

       6.      On or about December 18, 2019, MPD notified ICE of ESCOBAR MENDEZ’s

arrest for misdemeanor unlawful entry while he was present inside a shopping mall located at

3100 14th Street, NW, Washington, D.C. At least two MPD police officers and a civilian

employee at the shopping mall witnessed ESCOBAR MENDEZ’s presence at the shopping mall.

The DC Department of Corrections, where ESCOBAR MENDEZ was being held, prohibited

ICE from interviewing ESCOBAR MENDEZ, and he was subsequently released. On December

23, 2019, MPD once again arrested ESCOBAR MENDEZ for misdemeanor unlawful entry. ICE

was not notified of this arrest, and ESCOBAR MENDEZ was released from custody. On January

4, 2020, MPD notified ICE that on January 3, 2020, ESCOBAR MENDEZ had been arrested for

assault on a police office, simple assault, and possession of an open container. ICE responded to



                                                2
         Case 1:20-mj-00015-DAR Document 1-1 Filed 01/24/20 Page 3 of 4



MPD and arrested ESCOBAR MENDEZ on January 4th. ESCOBAR MENDEZ is currently in

ICE custody awaiting removal to Guatemala.

       7.      I reviewed ESCOBAR MENDEZ’s, alien file, which includes two fully executed

ICE Form I-205’s (Warrant of Removal/Deportation), bearing ESCOBAR MENDEZ’s,

fingerprints, photographs, and signatures.

       8.      On December 27, 2019, ESCOBAR MENDEZ’s fingerprints from prior ICE Form

I-205 dated August 9, 2013, were submitted to the FBI Special Processing Center. On December

27, 2019, the FBI confirmed that the fingerprint exhibits submitted, were an identical match and a

positive match to ESCOBAR MENDEZ’s FBI/UCN number, the December 18, 2019 MPD arrest,

and the electronic fingerprints on file in the FBI database from previous administrative, and

criminal encounters. In addition, using my knowledge, training, and experience I compared the

booking photo taken at arrest by MPD on December 18, 2019 with the I-205 photo, and photos

from ESCOBAR MENDEZ’s alien file. The photos reviewed appear to be of the same subject.

       9.      After his arrest on January 3, 2020, ESCOBAR MENDEZ was charged with Simple

Assault, in Case Number 2020CMD00232, which is pending in the Superior Court for the District

of Columbia. The next hearing in that case is scheduled for January 31, 2020.

       10.     On January 4, 2020 ESCOBAR MENDEZ signed a sworn statement under oath

during his ICE interview, attesting he is a citizen of Guatemala who illegally re-entered the United

States in 2013. ESCOBAR MENDEZ admitted he was previously deported from the United States.

       11.     ESCOBAR MENDEZ’s, alien file lacks evidence of any immigration benefit,

document, or status that would allow him to enter, be admitted, pass through, or reside in the

United States legally. Further, ESCOBAR MENDEZ has not obtained permission from the




                                                 3
         Case 1:20-mj-00015-DAR Document 1-1 Filed 01/24/20 Page 4 of 4



Attorney General or the Secretary of the Department of Homeland Security to reenter the United

States following his formal removals.

                                         CONCLUSION

       12.     Based on the foregoing, I submit there is probable cause to believe that on or about

December 18, 2019, in Washington, DC, within the District of Columbia, ESCOBAR MENDEZ

an alien, who was removed from the United States to Guatemala on or about June 28, 2011, from

Mesa, Arizona, and on or about August 9, 2013, from Mesa, Arizona, was found in the United

States without having obtained the express consent of the Attorney General or the Secretary of the

Department of Homeland Security, to reapply for admission to the United States, in violation of

Title 8, United States Code, §1326(a).




                                                     Mark Tlumacki
                                                     Deportation Officer
                                                     United States Immigration and Customs
                                                     Enforcement


Subscribed and sworn to before me on the 24th day of January 2020 in the District of Columbia.




                                                     HONORABLE DEBORAH A. ROBINSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                4
